PER CURIAM.
Appellant, Robert Pool, seeks review of the trial court’s Order on Petition[ ] for Modification of Parenting Plan and Petitioner’s Motion to Set Hearing on Petition for Modification of Parenting Plan. We affirm the order without prejudice to Appellant’s right to raise his claim that service of process was invalid in a motion filed pursuant to Florida Rule of Civil Procedure 1.540(b)(4). See Wolfe v. Stevens, 965 So.2d 1257, 1259 (Fla. 2d DCA 2007) (noting that a judgment entered without valid service is void for lack of personal jurisdiction and can be collaterally attacked at any time).
AFFIRMED.
DAVIS, PADOVANO, and ROWE, JJ., concur.